DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding attorney of record’s inquiry as to the date of communications filed for the instant application.  Examiner notes communication for the application was filed 04/02/2020.  


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a transparent optoelectronic device, comprising: including individual nanowire structures spaced apart to maintain transparency of the optoelectronic device through said substrate, metallic interlayer, and nanowires-LED; a transparent metal contact formed atop of said nanowires-LED, with transparency of the optoelectronic device maintained across said substrate, metallic interlayer, nanowires-LED, and transparent metal contact, and a P-contact pad formed atop of said transparent metal contact, and a N-contact pad formed atop of said metallic interlayer, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chen(USPGPUB DOCUMENT: 2003/0168964) discloses in Fig 9 an optoelectronic device, comprising: a nanowires-LED [0005] with embedded disks (wherein the nanowire 10/11 is structurally capable of being a disk since 10/11 are circular)[0063] grown on a interlayer(5)[0059 of Chen] predeposited on a substrate(4)[0059 of Chen], said nanowires-LED emitting light at a visible wavelength, and said interlayer(5)[0059 of Chen] being transparent or partially transparent and conducting, and with said substrate(4)[0059 of Chen] being transparent or partially transparent to ultraviolet light, visible light or infrared light but does not disclose the relationship of including individual nanowire structures spaced apart to maintain transparency of the optoelectronic device through said substrate, metallic interlayer, and nanowires-LED and  a transparent metal contact formed atop of said nanowires-LED, with transparency of the optoelectronic device maintained across said substrate, metallic interlayer, nanowires-LED, and transparent metal contact, and a P-contact pad formed atop of said transparent metal contact, and a N-contact pad formed atop of said metallic interlayer.  Therefore, it would not be obvious to make the transparent optoelectronic device as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 11-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a transparent optoelectronic device, comprising: including individual nanowire structures spaced apart to maintain transparency of the optoelectronic device through said substrate, metallic interlayer, and nanowires-LED, a transparent metal contact formed atop of said nanowires-LED, with 
a substrate(4)[0059 of Chen] which is transparent or partially transparent to ultra-violet light, visible light or infrared light;
a conducting metallic interlayer(5)[0059 of Chen] deposited on the substrate(4)[0059 of Chen], with said interlayer(5)[0059 of Chen] being transparent or partially transparent; and
a nanowires-LED with embedded disks (wherein the nanowire 10/11 is structurally capable of being a disk since 10/11 are circular)[0063]  grown on the interlayer(5)[0059 of Chen], with said nanowires-LED emitting light at a visible wavelength  but does not disclose the relationship of including individual nanowire structures spaced apart to maintain transparency of the optoelectronic device through said substrate, metallic interlayer, and nanowires-LED, a transparent metal contact formed atop of said nanowires-LED, with transparency of the optoelectronic device maintained across said substrate, metallic interlayer, nanowires-LED, and transparent metal contact, and a P-contact pad formed atop of said transparent metal contact, and a N-contact pad formed atop of said metallic interlayer.  Therefore, it would not be obvious to make the transparent optoelectronic device as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819